DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed October 8th, 2020 have been entered. Claims 1-12 remain pending in the application. Applicant’s amendments to the claims have overcome the Drawing Objections set forth in the Non-Final Office Action mailed July 10th, 2020 and are hereby withdrawn in light of their correction. However, the amendment of claims 6 and 8 necessitate a new Drawing Objection (one that seems to be linked to a matter of 112b), additionally; while Examiner appreciates Applicant's attempt to correct the Abstract, several matters of Specification Objections with regard to the Abstract remain at issue; additionally, a matter of claim Objection does not appear to have been addressed by applicant and is maintained. Further, applicant's amendment of claims 6 and 8 necessitate a matter of 112b rejection concerning the choice of language that is intrinsically linked to the Drawing Objection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second opening formed adjacent to said first opening and in axial alignment of said opposing walls of said body”/”said second opening being formed adjacent to said first opening proximate a peripheral edge of said body and further being in axial alignment with said first opening” (of claims 6 and 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Notably, it is considered that applicant’s use of the term/phrase ‘in axial alignment’ instead was intended to be ‘substantially parallel’ or ‘parallel’ as set forth in the 112b section below. A correction of the 112b as set forth below should resolve the matter of the Drawing Objection as set forth above.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because of implied phrases (e.g. “The present invention is configured”, “The invention includes”).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 5 is objected to because of the following informalities: the limitation “said storage compartment operable to receive an retain” should read as “said storage compartment operable to receive and retain”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 6 and 8, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term/phrase “axial alignment” in claims 6 and 8 is used by and collinear such that (as the term conveys) the two are aligned along their axis to one another. Whereas applicant’s depictions appears to illustrate only that the first opening and the second opening are substantially parallel to one another (20 and 40 being next to each other rather than being collinear with each other), where applicant’s claim further asserts the second opening to be proximate a peripheral edge and adjacent to the first opening. Therefore, for the purposes of examination, the term/phrase “in axial alignment” is construed and understood as “substantially parallel”, as the opening’s appear to be capable of such, but are incapable of axial alignment as they are demonstrated to be formed on the same material edge and no further disclosure is availed in the Specification or Claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Walker et al. (U.S. Pub. No. 2014/0259404); hereafter “Walker”. 
Regarding claim 1, Walker discloses (FIGS. 1 and 3) an electric blanket enclosure comprising: a body (as illustrated in FIGS. 1 and 3), said body having opposing walls forming a void therebetween (as and/or… a polyester blend which is nonflammable and easy to launder”). Clearly because the discloses and requires one side which is not securely joined (along 12 in FIGS. 1 and 3), Walker’s claim 4 clearly provides that the panels of either wall presented in FIGS. 1 and 3 should comprise two panels that are securely joined on the top, bottom, left, and right sides, while the recitation in paragraph 0046 clearly provides for a textile consisting of cotton and/or polyester which is non-flammable; said first layer and said second layer of said opposing walls being adjacently formed (paragraph 0046 and claim 4) and further being constructed from alternate materials (paragraph 0046). 
Notably, the inclusion of ‘and’ in the passage (paragraph 0046) would be eminent indication that two layers of fabric are used as considered in claim 4 of Walker. Where claim 4 recites “two panels to two layers of textile material”. There is clear indication that two layers would necessitate they be adjacent one another, where Merriam Webster outlines ‘layer’ to convey “one thickness, course, or fold laid or lying over or under another”. Whereupon they are securely joined on the top, bottom, left, and right sides (indicating that they are inseparable and disparate from each other to accommodate the opening clearly evident in FIG. 3. A blanket securely joined on all sides would not provide the modular opening FIG. 3 avails so it must be understood that the two layers of textile material are adjacent and attached to each other. Paragraph 0046 further states ‘the front side of… sculpture blanket 10 should have two panels of fabric material and/or cloth’ further indicating that a sculpture blanket of at least two alternate materials is considered in light of ‘fabric material and/or cloth’. Therefore, Walker discloses “said first layer and said second layer of said opposing walls being adjacently formed and further being constructed from alternate materials”.
Regarding claim 2, Walker discloses (FIGS. 1 and 3) the electric blanket enclosure as recited in claim 1, wherein said first opening (about 12; FIG. 1 and 3) further includes a securing device (paragraph 0047: “zipper”, said securing device configured to transition said first opening intermediate said open position and said closed position (As set forth in paragraph 0047).
Regarding claim 3, Walker discloses (FIGS. 1 and 3) the electric blanket enclosure as recited in claim 2, wherein said securing device is a zipper (paragraph 0047: “zipper”).
Regarding claim 4, Walker discloses (paragraph 0046 and claim 4) the electric blanket enclosure as recited in claim 3, wherein said second layer of said opposing walls is manufactured from a fire retardant material. Where Walker provides a fire retardant material as set forth in claim 1 above, with deference to paragraph 0046 which identifies a non-flammable polyester used in combination (by use of the term “and”) with a cotton, and to claim 4 which establishes two layers of textile material that are securely joined on all sides.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected in the alternate under 35 U.S.C. 103 as being unpatentable over Walker in view of McBrearty (U.S. Pub. No. 2011/0047697).
Regarding claim 5, Walker discloses the electric blanket of claim 4.
However in the alternate interpretation of ‘formed’ (instead being of direct attachment to one of said opposing walls), it is questionable if said storage compartment is formed on an inner surface of 
Regardless, McBrearty teaches (FIGS. 3 and 4) a slender flexible cover (As illustrated in FIG. 4), that comprises a storage compartment (16/18; FIG. 3) that is formed on an inner surface of one of said opposing walls (As illustrated in FIG. 3) that is capable of housing cables therein (paragraph 0081: “items that will not be required in the immediate future, such as money, wallets, keys, or the like in the inside hidden pocket 16….pockets 18 may be used for items requiring quick access such as phone or music device, or the like and letting the earphones or headset exit from the top of the zipper 20”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the storage compartments of McBrearty (16/18; FIG. 3) formed onto the inner surface of one of said opposing walls of Walker (as illustrated in FIGS. 1 and 4). Where it is considered that the function of McBrearty would be identical if implemented into Walker, wherein the user may store either valuables, or cables as McBrearty acknowledges (paragraph 0081).Further, the results would have been predictable as the internal space of McBrearty is analogous to the interior space of Walker; where both possess a void, a first opening along one side of the void, with three edges securely joined.
Therefore, it would have been simple combination to have incorporated the storage compartments of McBrearty (16/18; FIG. 3) formed onto the inner surface of one of said opposing side walls of Walker (As illustrated in FIGS. 1 and 4). Wherein the function of McBrearty’s storage compartments would be identical in Walker and would continue to permit the storage compartments of McBrearty to house cables when incorporated into Walker; and further, the results would be predictable in light of the analogous adjacent structures and configuration of surrounding elements as previously set forth above.
Claims 6 and 7 is/are rejected in the alternate under 35 U.S.C. 103 as being unpatentable over Walker in view of McBrearty in further view of Campf et al. (U.S. Pat. No. 7319207) hereafter “Campf”.
Regarding claim 6, Walker in view of McBrearty discloses the electric blanket enclosure as recited in claim 5.
However, Walker in view of McBrearty does not explicitly disclose further including a second opening, said second opening formed adjacent to said first opening and {substantially parallel} therewith, said second opening configured to have an electrical cord journaled therethrough.
Regardless, Campf teaches (FIG. 3) a body with opposing side walls, wherein a second opening (42; FIG. 3) is formed adjacent to a first opening (40) and substantially parallel therewith (as illustrated in FIG. 3, the first and second opening are adjacent to one another and the axes of their openings are substantially parallel to each other), said second opening configured to have an electrical cord journaled therethrough (as illustrated in FIG. 3).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the second opening that permits journaling of the electric cord therethrough as Campf does (42; as illustrated in FIG. 3) adjacent to the first opening of Walker in view of McBrearty and {substantially parallel} therewith (Walker: 12; FIG. 1). Where it is considered that the second opening of Campf (36; FIG. 1) would continue to function identically in Walker in view of McBrearty, particularly because both use heating pads (Walker: paragraph 0048; Campf: as illustrated in FIG. 3) and both utilize a body with opposing walls and a plurality of securely joined edges. Where further the results would have been predictable in light of their analogous uses in housing a heating pad therein within a body.
Therefore, it would have been simple combination to have incorporated the second opening of Campf (42; FIG. 3) adjacent to the first opening of Walker in view of McBrearty and {substantially parallel} therewith (Walker: 12; FIG. 1). Wherein the combination would reliably have kept the function 
Regarding claim 7, Walker Modified discloses (Walker: paragraph 0046) the electric blanket enclosure as recited in claim 6, wherein said first layer of said opposing walls is manufactured from cotton (paragraph 0046: “the most optimal fabric would be….a cotton and…”).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Campf.
Regarding claim 8, Walker discloses (FIGS. 1 and 3) an electric blanket enclosure that is configured to receive an electric blanket therein (paragraph 0048), wherein the electric blanket enclosure inhibits soiling of the electric blanket (paragraph 0025: “The materials used to construct the invention can be composed of waterproof”) and is further configured to provide fire suppression (paragraph 0025: “The materials used to construct the invention can be composed of… fire retardant materials”) wherein the electric blanket enclosure comprises: a body (as illustrated in FIGS. 1 and 3), said body having opposing walls forming a void therebetween (as exemplified in FIG. 3 with the insertion of a wireframe element [24]; further clarified in paragraph 0046: “opening 12 to access the inner core of the sculpture blanket 10”), said opposing walls having a first layer (paragraph 0046: “cotton” and claim 4: “two layers”) and a second layer (paragraph 0046: “nonflammable polyester” and claim 4: “two layers”), said first layer and said second layer being adjacent (claim 4: two layers being securely joined on all sides), said body having a first end and a second end (Claim 2: “top and bottom sides”), said first layer and said second layer being manufactured from alternate materials (as previously explained and set forth above in claim 1), said body having a first side and a second side (Claim 2: “left and right sides”), said opposing walls having peripheral edges wherein said peripheral edges of said opposing and/or… a polyester blend which is nonflammable and easy to launder”). Clearly because the discloses and requires one side which is not securely joined (along 12 in FIGS. 1 and 3), Walker’s claim 4 clearly provides that the panels of either wall presented in FIGS. 1 and 3 should comprise two panels that are securely joined on the top, bottom, left, and right sides, while the recitation in paragraph 0046 clearly provides for a textile consisting of cotton and/or polyester which is non-flammable. Notably, the inclusion of ‘and’ in the passage would be eminent indication that two layers of fabric are used as considered in claim 4 of Walker. The same considerations set forth in claim 1, and stated under ‘Notably’ are equally applicable to claim 8 and can be referred to for the sake of conciseness.
However, Walker does not explicitly disclose a second opening, said second opening being formed adjacent to said first opening proximate a peripheral edge of said body and further being in axial alignment with said first opening, said second opening configured to accommodate an electrical cord being journaled therethrough.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the second opening that permits journaling of the electric cord therethrough as Campf does (42; as illustrated in FIG. 3) adjacent to the first opening of Walker and {substantially parallel} therewith (Walker: 12; FIG. 1). Where it is considered that the second opening of Campf (36; FIG. 1) would continue to function identically in Walker, particularly because both use heating pads (Walker: paragraph 0048; Campf: as illustrated in FIG. 3) and both utilize a body with opposing walls and a plurality of securely joined edges. Where further the results would have been predictable in light of their analogous uses in housing a heating pad therein within a body.
Therefore, it would have been simple combination to have incorporated the second opening of Campf (42; FIG. 3) adjacent to the first opening of Walker and {substantially parallel} therewith (Walker: 12; FIG. 1). Wherein the combination would reliably have kept the function of the opening in Campf permitting journaling of a cable therethrough within Walker; where further the results would have been predictable in light of the analogous uses of the invention and the adjacent structures in relation to the opening. The combination hereafter “Walker Modified”.
Regarding claim 9, Walker Modified discloses (Walker: FIGS. 1 and 3) the electric blanket enclosure as recited in claim 8, and further including a securing device (about 12; FIG. 1; clarified in paragraph 0047: “zipper”), said securing device being operably coupled to said first opening (As recited in paragraph 0047; illustrated in FIG. 1 and 3), said securing device configured to provide opening and .
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker Modified in further view of McBrearty.
Regarding claim 10, Walker Modified discloses the electric blanket of claim 9.
However in the alternate interpretation of ‘formed’ (instead being of direct attachment to one of said opposing walls), it is questionable if said storage compartment is formed on an inner surface of one of said opposing walls, said storage compartment operable to receive and retain a portion of an electrical cord of an electric blanket when not in use.
Regardless, McBrearty teaches (FIGS. 3 and 4) a slender flexible cover (As illustrated in FIG. 4), that comprises a storage compartment (16/18; FIG. 3) that is formed on an inner surface of one of said opposing walls (As illustrated in FIG. 3) that is capable of housing cables therein (paragraph 0081: “items that will not be required in the immediate future, such as money, wallets, keys, or the like in the inside hidden pocket 16….pockets 18 may be used for items requiring quick access such as phone or music device, or the like and letting the earphones or headset exit from the top of the zipper 20”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the storage compartments of McBrearty (16/18; FIG. 3) formed onto the inner surface of one of said opposing walls of Walker Modified (Walker: as illustrated in FIGS. 1 and 4). Where it is considered that the function of McBrearty would be identical if implemented into Walker Modified, wherein the user may store either valuables, or cables as McBrearty acknowledges (paragraph 0081).Further, the results would have been predictable as the internal space of McBrearty is analogous to the interior space of Walker Modified; where both possess a void, a first opening along one side of the void, with three edges securely joined.

Regarding claim 11, Walker as modified discloses (Walker: paragraphs 0025, 0046, and claim 4) the electric blanket enclosure as recited in claim 10, wherein said second layer of said opposing walls is manufactured from a fire retardant material. Where Walker provides a fire retardant material as set forth in claim 8 above, with deference to paragraph 0046 which identifies a non-flammable polyester used in combination {by “and”} with a cotton, and to claim 4 which establishes two layers of textile material that are securely joined on all sides.
Regarding claim 12, Walker as modified discloses (Walker: paragraph 0046) the electric blanket enclosure as recited in claim 11, wherein said first layer of said opposing walls is manufactured from cotton (paragraph 0046: “the most optimal fabric would be….a cotton and…”).
Response to Arguments
Applicant’s arguments, see Remarks (page 7, second and third paragraphs), filed October 8th, 2020, with respect to the Drawing Objection and the 103 Rejection of claim 13 have been fully considered and are persuasive.  The Drawing Objection and the 103 Rejection of claim 13, issued in the Non-Final Office Action on July 10th, 2020 has been withdrawn. Particularly the 103 Rejection is withdrawn in light of the cancellation of the claim. However, the amendments of claims 6 and 8 have still necessitated a drawing objection in light of the claimed subject matter not appearing to be shown. However, it is considered by Examiner that the term ‘in axial alignment’ should be understood to be 
Applicant's arguments filed October 8th, 2020 have been fully considered but they are not persuasive.
Applicant alleges (see Remarks: page 7 fourth paragraph) that Walker merely lists a selection of materials, and alleges Examiner must provide evidence that it was common practice in the art to accomplish the claimed invention. However, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., claim 1 presenting the first layer being fire-proof/resistant) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Notably, applicant’s claims only recite that opposing walls of the invention be provided a first layer and a second layer, and that the material of these layers be constructed from alternate materials. Walker expressly identifies that the invention be enveloped and that two layers of material be provided. Where such materials are stated as “cloth and/or fabric material”. The use of ‘and’ indicates combination of both cloth and a fabric material. Where Walker further identifies (For the purposes of claims 4 and 7 of applicant’s invention) that the layers can comprise cotton (a known type of cloth) and/or... nonflammable polyester (a type of fabric). The fact that paragraph 0046 establishes the particular order of these to firstly include ‘cotton’ proceeded immediately by ‘and’ and ending it’s combination considerations with ‘nonflammable polyester’ it seems clear and evident that a first material of cotton and a second material of nonflammable polyester is contemplated by the art under anticipation. Further, applicant is not particular in the claims as to which layer is the first layer, and which is the second, therefore, Examiner under broadest reasonable interpretation can consider that 
Further, it is unclear how Ex Parte Owlett relates to the instant rejection without further discussion. Notably, Ex Parte Owlett appears to address matters of 103 with regard to the matter applicant appears to be alluding to (“evidence that it was conventional in the art to send details of the algorithm used for encryption to the authenticating entity”; pages 6-7 of Ex Part Owlett). It’s unclear how this relates to the present application, particularly because the matter is directed to a 103 matter while Examiner bases the Rejection upon 102, and further the technology of applicant’s stated appeal decision does not appear analogous to the matters at hand, does not cite to the decision or relate the facts. It is further noticed that this particular decision is explicitly not binding precedent of the Board. Applicant must state the relevance and application of the case law applicant is applying.
Applicant further alleges (See page 8, first paragraph) that Walker does not teach the second opening of the present invention. Claim 1 of applicant’s invention does not in any way claim a second opening and therefore considered unclaimed by applicant in relation to claim 1 and Walker taken individually. Notably, the substantive matter of a second opening is addressed in the dependent claims, where Campf is considered to avail a second opening of sufficient location, purpose, and adjacency.
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Notably, Blasczykiewicz has been replaced with Campf which avails sufficient and appropriate location, proximity, and capability as applicant’s claims present, as set forth in claims 6 and 8 of the present office action. As such the matters of Blasczykiewicz are not discussed.
In light of the aforementioned matters of paragraphs 20-22, claims 1-5 remain rejected for grounds previously asserted and those of record in the current Office Action, claims 6-12 are rejected . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) of the Non-Final Office Action mailed July 10th, 2020 are still considered pertinent because they provide fire resistance fabric compositions and arrangements, electric blanket covers, electric blankets with storage compartments on surfaces thereon, the securing of heating elements in covers, and the general arrangement of layers in assorted heated/electric blanket casings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673    
                                                                                                                                                                                                    

/NICHOLAS F POLITO/
Primary Examiner, Art Unit 3619